IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               August 22, 2008
                               No. 07-40998
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

JOSE MANUEL GOMEZ

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 2:07-CR-251-2


Before JOLLY, BENAVIDES and HAYNES, Circuit Judges.
PER CURIAM:*
     Jose Manuel Gomez appeals his jury conviction and sentence for
conspiracy to possess with intent to distribute methamphetamine. He argues
that the Government engaged in improper closing argument and that his life
sentence was unreasonable. We affirm.
     We review for plain error only Gomez’s argument that the Government
engaged in improper closing argument by commenting on the credibility of



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40998

Gomez and his wife as trial witnesses. United States v. Mares, 402 F.3d 511, 520
(5th Cir. 2005). In closing argument, the Government’s attorney may comment
on the credibility of a witness if he or she makes clear that the conclusion he or
she is urging the jury to draw is drawn from the evidence. United States v.
Thompson, 482 F.3d 781, 786 (5th Cir. 2007). The record establishes that the
Government’s stated credibility argument was drawn from the evidence adduced
at trial. Thus, Gomez has not demonstrated reversible plain error.
      Gomez additionally contends that the district court committed a
procedural sentencing error by failing to demonstrate on the record that it
considered his arguments in mitigation of sentence. The record, however,
establishes that the district court fully complied with 18 U.S.C. § 3553(c) and
Rita v. United States, 127 S. Ct. 2456, 2468 (2007), with regard to its statement
of reasons. Although it did not expressly address and reject Gomez’s arguments
concerning his age and prior criminal history, it was not required to do so. See
Rita, 127 S. Ct. at 2468. The district court gave extensive reasons why it
believed a Guidelines sentence was appropriate. Gomez has failed to show an
abuse of discretion with regard to the imposition of his sentence. See Gall v.
United States, 128 S. Ct. 586, 594 (2007).
      AFFIRMED.




                                        2